DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 have been rejected. 
Examiner’s Comments
Intended Use
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 1 recites:
“…register…for sharing…”
“…compile…for facilitating…”
Claim 2 recites:
“…wherein…the key management operates to…”
Claim 3 recites:
“…wherein...the processing template comprises instructions for de-identifying…”
“combining…thereby creating…”
Claim 6 recites:
“…wherein…the key management compiles…”
Claim 8 recites:
“…wherein…the software engine requests …
Claim 9 recites:
“…wherein…the software engine, after registering…requests …”
Claim 10 recites:
“…wherein…the key management system registers…”
Claim 11 recites:
“…wherein…the key management system receives…”
The recitation of the intended use of the claimed invention does not serve to differentiate the claims from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Non-Functional Descriptive Material
Claim 1 recites “…wherein the distributed software engine comprises a encryption token, a source client device encryption key that is unique to the source client device, at least one destination client device encryption key that is unique to the destination client device, and a processing template…”
According to the MPEP §2111.05 I-III where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, an/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the In re Gulack, 703 F. 2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F. 3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)
Analysis
In the instant case, claims 1-11 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 

Claim 1 is directed to distributing personal health data, which is an abstract idea. Specifically, Paragraph [0002] of the published patent application (U.S. Patent Application Publication No. 2020/0092099) recites “In particular, the present invention relates to a universal and regulatory compliant method for sharing personal data records across diverse entities while maintaining unique identifiers at each entity for protecting the identity of any particular person”, Also the claim recites “register two or more entities for sharing the personal health data; determine legal and regulatory requirements associated with the business rules for the two or more entities; determine two or more unique encryption keys of the plurality of site level encryption keys for each of the two or more entities based on the legal and regulatory requirements; transmit the two or more unique encryption keys associated with each client [entity] of the at least one of the two or more entities…compile [instructions] for each of the two or more entities for facilitating secure sharing of the personal health data between the two or more entities; and wherein the [instructions] comprises an encryption token, a source client [entity] encryption key that is unique to the source client [entity], at least one destination client [device] encryption key that is unique to the destination client [entity], and a processing template to be used for the facilitating secure sharing of the personal health data”, which is grouped within the certain methods of organizing human activity of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe managing personal behavior or relationships or interactions between people (including social activities, teaching and determining two or more unique encryption keys of site level encryption keys for each of the two or more entities…a source client [entity] encryption key that is unique to the source client [entity], at least one destination client[entity] encryption key that is unique to the destination client [entity]” which is also an abstract idea, grouped within the “Mental Process” because the claim involves the steps of assigning unique encryption keys for entities, which can be performed with “pen and paper”. Claim 1 is abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a key management system, a server, a telecommunication network, a storage device, a processor, a distributed software engine, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions such as: registering entities for sharing the personal health data, evaluating legal and regulatory requirements and business rules for secure data sharing, selecting and sending keys to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a key 
Dependent claims 2-11 further describe the abstract idea of distributing personal health data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
Claim 1 recites “…compile a distributed software engine…for facilitating secure sharing
Furthermore, the specification does not provide details on what the limitation, “facilitating secure sharing” comprises. The specification describes the distributed software engine may be used to facilitate a secure sharing of the personal health records between the source and destination devices (para 34 of PGPub). The specification does not describe how the distributed software engine is used for facilitating secure sharing of the personal health data between the devices. 
In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) 
Claims 2 to 11 are rejected as each depends on claim 1.
Claim 3 recites “…the instructions comprising: standardizing the personal health data...” The specification discloses during the execution of the distributed software engine the source client computing device(s) 24 modifies that raw personal data records being exchanged, such that the personal data records are securely standardized (para 44 of PGPub). The specification does not describe the steps/procedures of how the standardization of the personal health data is achieved. In other words, the algorithms or steps/procedures taken to perform the functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) 
Claims 4-5 are also rejected as each depends on claim 3.
Claim 4 recites “wherein each step of the processing template the key management system operates is performed in process.” However, the specification does not provide details on what the limitation, “in process”, comprises. The how the inventor intended the functions to be performed. (MPEP 2161 01 I) 
Claim 6 recites “wherein the key management system compiles the distributed software engine specifically for the source client device.” However, the specification does not provide details on what the limitation, “compiles the distributed software specifically for…”, comprises. The specification describes the distributed software engine is created and/or compiled specifically for a particular transaction and for the specific client computing device(s) involved in the transaction (para 34 of PGPub).  The specification doesn’t describe how the compilation of the distributed software engine is performed by the key management system specifically for the source client device. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) 
Claims 2-11 are also rejected as each depends on claim 1
Not in the Specification
Claim 1 recites “a key management system…comprising a storage device for storing a plurality of site level encryption keys…” and “wherein the distributed software engine comprises an encryption token, a source client device encryption key that is unique to the source client device, at least one destination client device encryption key 
Claim 1 recites “a key management system…to register two or more entities…determining two or more unique encryption keys of the plurality of site level encryption keys for each of the two or more entities based on the legal and regulatory requirements”. The limitation, “register two or more entities”, fails to have support in the specification. The specification describes each of the client computing devices 24 may register with the key management system 12 prior to exchanging personal data records between entities (para 31 of PGPub).  The claim recites registering two or more entities and also recites each client device of the at least one of the two or more entities, each client device comprising a processor, and further recites the source client device and 
Furthermore, the limitations, “determining two or more unique encryption keys of the plurality of site level encryption keys for each of the two or more entities”, fail to have support in the specification. The specification describes the unique encryption keys may be created and assigned to each of client computing devices 24 by the key management system 12 (para 31 of PGPub). The specification does not describe the key management system determines two or more unique encryption keys of the plurality of site level encryption keys for each of the two or more entities. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 2-11 are also rejected as each depends on claim 1.
Generic Language in the Claim
Claim 1 recites “universally shareable personal health data in compliance with legal and regulatory requirements”, “site level encryption keys” and “legal and regulatory requirements” are generic terms. The written description requirement is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if claim is supported by specification, language of specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed, and appearance of mere indistinct words in specification or claim does not satisfy that requirement. As a reminder, the specification does not necessarily describe invention by indicating that applicant “possessed” invention as of 
Claims 2-11 are also rejected as each depends on claim 1.
Broader than the Specification
Claim 2 recites “transforming the encrypted personal identifier hash value from a source client encryption key format to at least one destination client device encryption key format...” The claimed limitations are broad enough to read on all possible ways of transforming the encrypted personal identifier hash value from a source client encryption key format to at least one destination client device encryption key format. However, the specification describes the source client computing device 24 decrypts the personal identifier hash value using the source encryption key and then re-encrypts the personal identifier hash value using the destination encryption key (para 41 of PGPub). Therefore, the specification does not provide support for the full breadth of the claim.. (MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).
Claims 3-5 are also rejected as each depends on claim 2.
Claim 9 recites “wherein the distributed software engine, after registering two or more entities for sharing the personal health data, requests the encryption token, the source client device encryption key, the at least one destination client device encryption key, and a processing template from a centralized data vault.” The claimed limitations are broad enough to read on all possible centralized data vault that the distributed .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Means-Plus-Function
Claim 1 recites: 
“…a storage device for storing…”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a storage device”, that are coupled with functional languages without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear Scope
Claim limitation of claim 1, “a key management system, comprising a server, a telecommunication network, and a storage device…operable to: register…determine…determine…transmit…compile…”, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation recites a structure (“comprising a server, telecommunications network”) and the claimed system, “a key management system”, is modified by the structure, but it is unclear whether this structure is sufficient for performing the claimed functions (i.e. to register…determine…determine…transmit…compile…). The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-11 are also rejected as each depends on claim 1.
Unclear Scope
Claim 1 recites “a key management system…to: register two or more entities… transmit the two or more unique encryption keys associated with each client device of the at least one of the two or more entities”. The claim only recites registering two or more entities but not the devices. However, the key management system transmits the two or more unique encryption keys associated with each client device. Therefore, the claim is unclear because the client devices are not registered therefore there is no association between the encryption keys and the client devices.
Claim 1 recites “a key management system…operable to:…transmit the two or more unique encryption keys associated with each client device of the at least one of the two or more entities, each client device comprising a processor”.  The scope of the claim is unclear because it is not clear which entity the key management system is to transmit the encryption keys to. 
Claim 2 recites “wherein the source client device receives, using a processor and a telecommunication network, the distribution software engine…”  The limitation, “the source client device receives, using a processor and a telecommunication…”, describes the source client device performs an act, “receives”, using a processor and a telecommunication network.  It is unclear whether a processor and a telecommunication network is comprised in the source client device. Also, claim 1 is directed to a system comprising a key management system. It is unclear whether the claim scope encompasses only a system comprising a key management system or in combination with the source client device as well.
Claim 3 recites “wherein the processing template comprises instructions…the instructions comprising: standardizing…combining…encrypting…determining…transforming…” Claim 2, which claim 3 depends, recites “the source client device receives…the distributed software engine from the key management system and the key management system operates to execute the processing template”. The scope of the claim is not unclear because it is not clear what entity executes the instructions for de-identifying the personal health data and on what entity the personal health data is stored.
Claim 8 recites “wherein the distributed software engine requests a password…” Claim 9 recites “wherein the distributed software engine…requests the encryption token…” Claim 1, which claims 8 and 9 each depends on, is directed to a system comprising a key management system. Claim 1 recites “a key management system…operable to: compile a distributed software engine”. The scope of claims 8 and 9 are unclear because it is not clear what executes the distributed software engine so 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Hybrid Claims (UltimatePointer/Rembrandt)
Claim 2 recites “wherein the source client device receives…the distributed software engine…” Claim 1, which claim 2 depends, is directed to a system comprising a key management system. The claimed limitation describes the source client device performing an act, “receives”, but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the actions being performed.  (MPEP 2173.05 (p) II, UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)
Claim 4 recites “wherein each step of the processing template the key management system operates is performed in process.” Claim 1, which claim 4 depends, is directed to a system comprising a key management system. The language, “is performed”, describes an unspecified entity performs each step of the processing template, but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or Claim 5 is also rejected on the same basis as it recites similar language.
Hybrid Claim (Ex Parte Lyell)
Claim 2 recites “wherein the processing template comprises instructions…the instructions comprising: standardizing…combining…encrypting…determining…transforming…” Claim 1, which claim 2 depends, is directed to a system comprising a key management system. The limitations, “standardizing…combining…encrypting…determining…transforming”, describes method steps. The claim is both a product and a method. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed product, or whether the infringement requires that the method step being performed.  (MPEP 2173.05 (p) II, Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990))
Claims 3-5 are also rejected as the claims depend on claim 2.
Relative Terminology
Claim 1 recites “determine two or more unique encryption keys…” The above term, “unique”, is a relative term which render the claim indefinite.  The term, "unique”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP §2173.05(b).
Antecedent Basis
Claim 1 recites: 
“transmit…the at least one of the two or more entities…” There is insufficient antecedent basis for this limitation in the claim.
 “wherein the distributed software engine…the source client device…” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites:
“wherein the source client device receives…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “wherein the system …” Claim 1, which claim 3 depends, recites “system” in line 1 (i.e. “A system”) and in line 3 (i.e. “a key management system”). It is unclear which system provides the antecedent basis for “the system”. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US Patent Application Publication No. 2012/0204032 (“Wilkins”)) in view of Nag D. (US Patent Application Publication No. 2016/0267238 (“Nag”)) in further view of Ginter et al. (US Patent No. 5,892,900 (“Ginter”)).
Regarding claim 1, Wilkins teaches a system for managing universally shareable personal health data in compliance with legal and regulatory requirements, comprising:
a key management system (Fig. 1, item 10; ¶78) comprising a server (Fig. 1/8a, item 10; ¶78), a telecommunication network (Fig. 1, item 20; ¶78), 
register two or more entities for sharing the personal health data (¶83, 153);
determine legal and regulatory requirements associated with the business rules for the two or more entities (Fig. 8b, items 380/390/385; ¶83, 162-163);
determine two or more unique encryption keys of the plurality of site level encryption keys for each of the two or more entities based on the legal and regulatory requirements (Fig. 8c, 353; ¶83, 139, 153, 155, 161, 192)
transmit the two or more unique encryption keys associated with each client device of the at least one of the two or more entities (¶153), each client device comprising a processor (Fig. 1, item 30, Fig. 11a, item 506 ¶189);
However, Wilkens does not teach :
compile a distributed software engine for each of the two or more entities for facilitating secure sharing of the personal health data between the two or more entities; and
wherein the distributed software engine…to be used for the facilitating secure sharing of the personal health data
Nag teaches:
compile a distributed software engine for each of the two or more entities for facilitating secure sharing of the personal health data between the two or more entities (Fig. 1, Fig. 2A, item 104; ¶15, 36, 39, 34, 43);
wherein the distributed software engine…to be used for the facilitating secure sharing of the personal health data (Nag: ¶38-39, 43) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption key exchange system and method of Wilkins to incorporate the teachings of use of application framework (Nag: ¶38-39, 43) of Nag to allow standardization of communication from multiple research studies and different research facilities. (Nag: ABSTRACT).
However, neither Wilkins nor Nag teaches:
wherein the distributed software engine comprises an encryption token, a source client device encryption key that is unique to the source client device, at least one destination client device encryption key that is unique to the destination client device, and a processing template to be used for the facilitating secure sharing of the personal health data.
Ginter teaches:
wherein the distributed software engine comprises an encryption token, a source client device encryption key that is unique to the source client device, at least one destination client device encryption key that is unique to the destination client device, and a processing template (Fig. 17/20; 134:29-38, 137:4-21)...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption key exchange system and method of Wilkins and the facilitating health research of Nag to incorporate the teachings of a container with smart objects and encryption keys that provide control for execution of content (Ginter: 134:29-38, 137:4-21) of Ginter for secure transaction management. (Ginter: 1:10).
Further, note that the limitation “the distributed software engine comprises an encryption token, a source client device encryption key that is unique to the source client device, at least one destination client device encryption key that is unique to the destination client device, and a processing template” is non-functional descriptive material language.  Therefore, this non-functional descriptive material language will not distinguish the claimed invention from the prior art in terms of patentability. (See MPEP §2111.05 I-III, In re Gulack, 703 F. 2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F. 3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994). 
Regarding claim 2, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. Furthermore, 
Ginter teaches:
wherein the source client device receives, using a processor and a telecommunication network, the distributed software engine from the key management system and the key management system operates to execute the processing template (264:45-60).
Regarding claim 6, 
Nag teaches:
wherein the key management system compiles the distributed software engine specifically for the source client device (¶38-39, 43).
Regarding claim 7, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. Furthermore, 
Wilkins teaches:
wherein the key management system is a centralized server that is a trusted third party server (¶153).
Regarding claim 8, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. Furthermore, 
Nag teaches:
wherein the distributed software engine requests a password to access at least one of the encryption token, the source client device encryption key, the at least one destination client device encryption key, and a processing template included in the distributed software engine (¶44).
Regarding claim 10, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. Furthermore, 
Wilkins teaches:
wherein the key management system registers a client device encryption key and a client device identifier (Fig. 9c; ¶54, 172, 178, 200).
Regarding claim 11, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. Furthermore, 
Wilkins teaches:
wherein the key management system receives a request from the destination client device to share the personal health data (Fig. 2f, step 150; ¶109, 124).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkins, Nag and Ginter as applied to claims 1 further in view of Guglani et al. (US Patent No. 10,255,456 (“Guglani”)) 
Regarding claim 9, the combination of Wilkins, Nag and Ginter teaches the system of claim 1. 
However, neither Wilkins, Nag nor Ginter explicitly teaches:
wherein the distributed software engine, after registering two or more entities for sharing the personal health data, requests the encryption token, the source client device encryption key, the at least one destination client device encryption key, and a processing template from a centralized data vault.
Guglani teaches:
wherein the distributed software engine, after registering two or more entities for sharing the personal health data, requests the encryption token, the source client device encryption key, the at least one destination client device encryption key, and a processing template from a centralized data vault (14:29-43,  (e.g. “…centralized data vault “(token server computer”)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption key exchange 
Further, note that the limitation “wherein the distributed software engine, after registering two or more entities for sharing the personal health data, requests the encryption token, the source client device encryption key, the at least one destination client device encryption key, and a processing template from a centralized data value” is intended use language.  Therefore, this intended use language will not distinguish the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/C.K./Examiner, Art Unit 3685                                                                                                                                                                                                         
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685